DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 04, 2019.  Claims 1 – 18 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 04, 2019 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on July 11, 2019. 

Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in line 7, "moving" should be "moved".

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0360282 A1 to ERKEK et al. (herein after "Erkek").
As to Claim 1,
Erkek’s communicatively coupled two-cleaning device system discloses a mobile robot (see Figs. 1 - 5, ¶0009 - ¶0010.  In particular, see Figs. 2 and 5.



    PNG
    media_image1.png
    528
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    729
    media_image2.png
    Greyscale

Erkek teaches a mobile robot configured as a vacuuming robot) comprising: 
a driving unit configured to move the mobile robot (see Fig. 1 and ¶0026, Erkek teaches a mobile robot configured as a vacuuming robot that motor-driven wheels 7 under the command of a controller. 

    PNG
    media_image3.png
    509
    641
    media_image3.png
    Greyscale

See ¶0066, ¶0072, and ¶0082, Chiappetta teaches a driving unit that moves the mobile robot); 
a receiver configured to receive movement history information of a user robot in a movement space (see Figs. 1 - 5, ¶0009 - ¶0010, and ¶0036.  In particular, see ¶0036, "the controller 4 sends a control command to move the first cleaning device 1 to the first cleaning device 1, wherein the control command simultaneously also displays the current position of the second cleaning device 2 within the environment.  The first cleaning device 1 thereupon moves to the location of the second cleaning ; 
a memory configured to store map information of the movement space (see ¶0027, Erkek teaches a mobile robot with a memory configured store map data of the movement space); and 
one or more controllers configured to determine at least one area in the movement space for moving the mobile robot based on the received movement history information of the user robot.  (See Figs. 1 - 5, ¶0009 - ¶0010, and ¶0036.  In particular, see ¶0036, "the controller 4 sends a control command to move the first cleaning device 1 to the first cleaning device 1, wherein the control command simultaneously also displays the current position of the second cleaning device 2 within the environment.  The first cleaning device 1 thereupon moves to the location of the second cleaning device 2, where the user 5 is currently performing a cleaning job with the second cleaning device 2.")

Allowable Subject Matter
Claims 6, 10, and 15 are allowable.
Claims 2 – 5, 7 – 9, 11 – 14, and 16 - 18 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661